Citation Nr: 9936014	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to December 12, 1994 
for service connection for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from August 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

Following certification of the appeal to the Board in August 
1998, a letter from a VA psychiatrist dated in September 1998 
was received in that month (an a duplicate copy was received 
in November 1998) and attached to the Informal Hearing 
Presentation of August 1999 was an undated statement from a 
former law professor and former trial judge.  However, for 
reasons which will be addressed below, these documents do not 
constitute evidence and, thus, waiver of initial 
consideration by the RO is not necessary.  


FINDINGS OF FACTS

1.  In March 1990, the Board denied service connection for 
PTSD and a November 1990 application to reopen that claim was 
abandoned due to failure of the veteran to provide, within 
one year, evidence requested by the RO.  

2.  In August 1994, during appeal, perfected by a substantive 
appeal executed by the veteran, of a denial of another 
application to reopen the claim for service connection for 
PTSD received on January 11, 1993, the service representative 
withdrew the appeal.  

3.  Attached to the August 1994 withdrawal was a document 
from the veteran which requested an extension of time within 
which to obtain evidence but which did not expressly 
authorize withdrawal of the appeal.  

4.  There was clear and unmistakable error in the February 
1997 rating action in assigning an effective date of December 
12, 1994 for the grant of service connection for PTSD.  


CONCLUSION OF LAW

Based on clear and unmistakable error, an effective date of 
January 11, 1993 for service connection for PTSD is 
warranted.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.105(a), 3.400(a) 20.204 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A March 1990 Board decision denied service connection for 
PTSD.  The veteran applied to reopen that claim in November 
1990.  In that same month, he was to submit new and material 
evidence and was notified in March 1991 that such evidence 
had to be received by November 28, 1991; otherwise, if 
entitlement to benefits was subsequently established such 
benefits could not be paid prior to receipt of such evidence.  
No such evidence was received.  

On January 11, 1993 the veteran's VA Form 21-4138, Statement 
in Support of Claim, was received in which he stated that he 
wished to reopen his claim for service connection for PTSD.  

In support of that application to reopen, private clinical 
records were received in June 1993.  An August 1993 rating 
action denied reopening of the claim and after notification 
of the denial a notice of disagreement (NOD), executed by the 
veteran, was received in November 1993.  After a statement of 
the case (SOC) was issued in December 1993 and another rating 
action, in February 1994, confirmed and continued the denial, 
a supplemental SOC (SSOC) was issued in February 1994.  

The appeal was perfected by the filing of VA Form 9, which 
was executed by the veteran, in February 1994 and in which 
the veteran requested that he be afforded a hearing.  
Thereafter, another rating action, in May 1994, confirmed and 
continued the denial, another SSOC was issued in June 1994.  

On August 23, 1994 a memorandum was received from the 
veteran's then service representative stating:

The above captioned veteran has requested that [the 
authorized service organization] submit the attached 
statement dated August 10, 1994, withdrawing his 
appeal to the Board of Veterans Appeals for service 
connection for PTSD.  

Attached to that memorandum was a handwritten statement from 
the veteran, dated August 10, 1994 which stated:

I [the veteran] is [sic] requesting that you put a 
stop on my appeal, for post traumatic stress in 
Washington, D.C., until I can up date my records.  

Thereafter, a claim for service connection for jungle rot and 
for hearing loss was received in October 1994.  

The veteran's application to reopen the claim for service 
connection for PTSD, VA Form 21-526, Application for 
Compensation or Pension, was received on December 12, 1994.  

Another memorandum was received on January 24, 1995 from the 
veteran's then service representative stating:

The above captioned veteran has again advised this 
service that he wishes to discontinue his appeal to 
the Board of Veterans Appeals.  However, he is 
requesting that the additional evidence submitted by 
this service on October 13, November 10 and November 
21, 1994 be considered.  These records show a 
confirmed diagnosis of [PTSD].  

Please reconsider the veteran's claim for service 
connection for [PTSD] at this time.  After his claim 
has been considered, please notify both the veteran 
and this service of your decision.  

Subsequently, a July 1995 rating action granted service 
connection for PTSD and assigned a 50 percent rating, 
effective December 12, 1994.  An appeal was initiated as to 
the assignment of a 50 percent rating by an NOD of September 
1995.  

After an SOC was issued in February 1996, VA Form 21-4138 was 
received in March 1996, executed by the veteran, stating that 
in response to the February 1996 SOC he did "not wish to 
perfect the appeal of the issues of entitlement to an 
increase in my SC PTSD [] until such time as my claim for 
individual unemployability is adjudicated."  

Nevertheless, that appeal was perfect by filing VA Form 9 in 
April 1996.  Then, a February 1997 rating action, in 
pertinent part, granted a 100 percent schedular rating for 
PTSD effective from December 12, 1994.  

Thereafter, in February 1997 correspondence received from and 
executed by the veteran in which, by placement of an "X" he 
expressed his satisfaction with the action taken on his 
appeal.  That document bears a written notation, apparently 
made by RO personnel, indicating that the document 
constituted a withdrawal of the veteran's appeal.  

The veteran filed VA Form 21-4138 in December 1997 alleging 
clear and unmistakable error (CUE) in the assignment of 
December 12, 1994 as the proper effective date for service 
connection for PTSD.  He stated that he had reopened his 
claim in January 1993 which should be the proper effective 
date.  This claim was denied by rating action of December 
1997, from which this appeal stems.  

Following certification of the appeal to the Board in August 
1998, a letter from a VA psychiatrist dated in September 1998 
was received in that month (and a duplicate copy was received 
in November 1998) stating that:

There is no doubt that he is qualified for his back 
pay, however, it seems as though his letter to place 
this case on hold was misunderstood.  There was never 
a time that his request was to be completely 
abolished, but stopped only to upgrade his records.  

Attached to the Informal Hearing Presentation of August 1999 
was an undated statement from a former law professor and 
former trial judge in which it was stated that:  

After due consideration of the entire contents of the 
attached copy of the undated letter from subject 
individual to one [service representative], it is my 
considered professional opinion that the same can 
only be interpreted as one directing [the service 
representative] to "hold up" on [the veteran's] 
appeal for [PTSD] until such time as would permit 
[the veteran] "to update" his said records.  While 
taken alone [the veteran's] use of the word "stop" 
might well be interpreted to indicate a desire of 
[the veteran's] to abandon his said appeal, his 
subsequent use in the same sentence of the phrase 
"until I can update my records" clearly reveal that 
he did not thereby mean to finally conclude his said 
appeal.  

Law and Regulations

The proper effective date for an original claim for service 
connection under 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400(b)(2)(i) is the "[d]ay following separation from 
active service or date entitlement arose if claim is 
received within one year after separation from service; 
otherwise the date of receipt of claim, or date entitlement 
arose, whichever is later."  

Generally, an award of service connection "[u]nless 
specifically, provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim to reopen after a final adjudication, or a claim for 
increase, of compensation ... shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(a) (1999). 

Under 38 C.F.R. § 3.105(a) (1998) prior ratings are final 
unless there was CUE.  The effect of CUE is to correct the 
original error, as if the error had never occurred.

A CUE claim is a collateral attack upon a final rating 
decision but there is a presumption of validity to such 
final decisions.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
For there to be CUE either the correct facts, as they were 
known at the time, were not before the RO (which requires 
more than a simple allegation or disagreement as to how the 
facts were weighed or evaluated), or the law or regulations 
extant at that time were incorrectly applied.  Further, the 
error must appear to be undebatable so that reasonable minds 
could only conclude that the original decision was fatally 
flawed and of the sort which if it had not been made would 
manifestly change the outcome.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); and Mason v. Brown, 8 Vet. App. 44, 51 (1995).  

Merely to aver that there was CUE is not sufficient to raise 
the issue; rather a CUE claim requires some degree of 
specificity as to what the alleged error is and, unless it 
is that kind of error that, if true, would be CUE on its 
face, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error.  A claim that the evidence was improperly weighed or 
that the decision was simply wrong does not constitute a CUE 
claim.  Broad-brush allegations and general, non-specific 
claims of error are insufficient to satisfy the requirement 
that CUE claims must be pled with some specificity.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997) (citing Russel 
v. Principi, 3 Vet. App. 310, 315 (1992) (en banc); Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994); and Fugo v. Brown, 6 
Vet. App. 40, 44 (1993)).  

Analysis

Initially, the Board notes that the last two referenced items 
above were received at the Board after the case was certified 
for appellate review.  However, neither of these two 
documents offers any new facts, much less dispositive facts, 
in this case.  Rather, they only offer an interpretation of 
the evidence previously on file which has previously been 
rejected by the RO.  Indeed, the last item above indicates on 
its' face that it purports to be a legal interpretation or 
opinion.  Accordingly, these are not 'evidence' per se and 
initial consideration of such items by the RO (since these 
were submitted without a written waiver of initial RO 
consideration was not necessary.  

In addition to claiming entitlement to an earlier effective 
date for service connection for PTSD, from the current 
effective date of December 12, 1994 to January 11, 1993, it 
is claimed that a 100 percent schedular rating was warranted 
during this period.  However, on the matter of entitlement to 
service connection for PTSD during the above time frame has 
been adjudicated by the RO and not, even if service 
connection were to be granted during that time, the proper 
rating to be assigned.  

Here, service connection for PTSD was denied by the Board in 
March 1990 and a reopened claim received in November 1990 was 
abandoned by virtue of the veteran's having failed to supply 
evidence within one year of the RO's request.  Another 
application to reopen that claim was received on January 11, 
1993 but an appeal from the denial of that claim was deemed 
by the RO to have been withdrawn.  The current effective date 
for service connection for PTSD is the date of receipt of the 
subsequent application to reopen that claim, on December 12, 
1994.  If the appeal from denial of the January 1993 
application to reopen that claim was not withdrawn, as is 
contended, the proper effective date for service connection 
for PTSD would be January 11, 1993.  

Here, the dispositive issue is whether the documents in 
August 1994, the veteran's letter and the service 
representative's memorandum, effectively withdrew the appeal.  

There is no statute or regulation that expressly applies to 
withdrawal of claims but 38 C.F.R. § 20.204(c) provides for 
withdrawal of NOD's and Substantive Appeals.  The issue of 
withdrawal of a claim is analogous thereto and the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) thus applies that regulation by 
analogy in a case of withdrawal of a claim.  Verdon v. Brown, 
8 Vet. App. 529, 533 (1996).  

38 C.F.R. § 20.204(b) and (c) provide that, at any time 
before the Board promulgates a decision, a Substantive Appeal 
may be withdrawn in writing by the appellant or authorized 
representative except that if the Substantive Appeal was 
personally filed by the appellant the representative may 
withdraw the Substantive appeal only with the express written 
consent of the appellant.  

In Verdon v. Brown, 8 Vet. App. 529, 533 (1996) it was held 
that "where it is not clear that a VA claimant has withdrawn 
a particular claim from an appeal to the BVA, it is not 
sufficient for the Board to conclude that there is abandonment 
without providing an adequate statement of reasons and bases 
to support that conclusion.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  

However, in a dissenting opinion Judge Holdaway stated that 
as to an abandoned claim if a clear and unequivocal 
withdrawal is made by a claimant and he is the one who, 
later, introduces ambiguity into the withdrawal, then he 
should bear the burden of establishing that the claim was not 
withdrawn.  Verdon v. Brown, 8 Vet. App. 529, 533 (1996).  

In considering the question of abandonment of a claim, the VA 
must take into consideration the nonadverserial setting of 
the VA claims adjudication process.  Verdon v. Brown, 8 Vet. 
App. 529, 533 (1996).  

Since the NOD and substantive appeal in this case were 
executed by the veteran, the appeal could only be withdrawn 
by the service representative only with, as required by 38 
C.F.R. § 20.204(c), the "express written consent" of the 
appellant.  Thus, the question is whether the veteran's 
letter of August 10, 1994 constituted such "express written 
consent."  

Despite the interpretations, one from a psychiatrist and one 
from an experienced attorney, of the August 10, 1994 document 
that the appeal then in effect was to be only temporarily 
halted and not withdrawn, there is another quite plausible 
interpretation.  That is, that the appeal was to halt 
"until" the veteran gathered new evidence at some future 
date but there was no indication in the August 10, 1994 
letter as to when the veteran might eventually, if at all, 
"up date" his records and presumably such updated records 
would be submitted for appellate review.  

While the VA adjudicatory system is nonadverserial and 
paternalistic, it does not provide for a claimant to have 
complete control over all aspects of adjudication process.  
This includes not allowing a claimant the power to completely 
halt the adjudicatory process at the leisure of and for the 
length of time chosen by a claimant.  

On the other hand, the applicable regulations do provide 
procedures for requesting and granting extensions of time 
during the adjudicatory, including the appellate, process.  
With this in mind, the August 10, 1994 letter could have been 
interpreted as such a request.  

It is clear that 38 C.F.R. § 20.204(c) was intended to 
protect claimants from having authorized service 
representatives exceed their authority.  Here, the doctrine 
of resolution of reasonable doubt is not applicable in 
determinations of whether there was CUE in a prior rating 
action.  Nonetheless, the August 10, 1994 letter by the 
veteran did not "express[ly]" authorize the then service 
representative to withdraw the appeal.  Indeed, nowhere in 
the August 10, 1994 letter is the word withdraw, or any word 
with the equivalent meaning (e.g., terminate, conclude or 
end), mentioned.  Rather, the phrase "put a stop on my 
appeal" "until" he could obtain more evidence, suggests 
(as indicated in the interpretations of a psychiatrist and 
attorney) that complete abandonment of the appeal was not 
intended.  Thus, the August 10, 1994 letter did not expressly 
authorized withdrawal of the appeal.  

Accordingly, since the prior appeal was not withdrawn, the 
proper effective date for service connection for PTSD is the 
date of receipt of the prior application to reopen that claim 
on January 11, 1993.  

ORDER

An effective date of January 11, 1993 for service connection 
for PTSD is granted, subject to applicable laws and 
regulations governing the award of monetary benefits.  


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

